47 F.3d 1165
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.William A. MacGUIRE, Plaintiff-Appellant,v.Robert E. GLENN, Defendant-Appellee.
No. 94-2457.
United States Court of Appeals, Fourth Circuit.
Submitted Jan. 19, 1995.Decided Feb. 6, 1995.

William A. MacGuire, Appellant Pro Se.
Before WILKINS and MICHAEL, Circuit Judges, and SPROUSE, Senior Circuit Judge.
PER CURIAM:


1
Appellant appeals from the district court's order denying his motion for reconsideration pursuant to Fed.R.Civ.P. 60(b).  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Because Appellant raised no new facts or arguments in support of his request for reconsideration, and finding no abuse of discretion, see United States v. Williams, 674 F.2d 310, 312 (4th Cir.1982), we affirm on the reasoning of the district court.  MacGuire v. Glenn, No. CA-93-955-R (W.D.Va. Oct. 21, 1994).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED